Citation Nr: 0125439	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  01-02 394A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for recurrent squamous cell 
carcinoma of the oropharynx/right tonsil.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had verified active military service from April 
1964 to April 1967, and from October 1969 to September 1971.  
This case comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for recurrent 
squamous cell carcinoma of the oropharynx/right tonsil.  In 
April 2001, the claims file was permanently transferred to 
the RO in St. Petersburg, Florida.  The case was advanced on 
the docket because of significant administrative delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).

On a March 2001 substantive appeal, the veteran requested a 
hearing before a Board member in Washington, D.C.  This 
hearing was scheduled to take place on September 28, 2001.  
However, in an August 2001 memorandum, the veteran advised 
that he would be unable to appear for this hearing due to 
poor health.  


FINDING OF FACT

On October 22, 2001, the Board received official notification 
that the veteran died on August [redacted], 2001. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 



REASONS AND BASES FOR FINDING AND CONCLUSION

By a January 2000 rating decision, the RO denied service 
connection for recurrent squamous cell carcinoma of the 
oropharynx/right tonsil.  The veteran perfected an appeal of 
this issue.

In a September 2001 written brief presentation, the veteran's 
representative advised that the veteran had recently passed 
away.  On October 22, 2001, the Board received an official 
copy of the veteran's death certificate, indicating that he 
had died on August [redacted], 2001.  

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

 

